NO. 07-09-0130-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                   MAY 13, 2009
                          ______________________________

                    JERRY MAX LEWIS AND NEVA JANE LEWIS,

                                                                      Appellants

                                             v.

                   W.T. CONSTRUCTION, INC., TERRY TURKETT,
                     C.J. TURKETT AND TERRY TURKETT, JR.,

                                                                      Appellees
                        _________________________________

            FROM THE 46TH DISTRICT COURT OF HARDEMAN COUNTY;

                   NO. 10,039; HON. DAN MIKE BIRD, PRESIDING
                        _______________________________

                                 Order of Dismissal
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellants Jerry Max Lewis and Neva Jane Lewis filed a notice of appeal on April

23, 2009. However, they did not pay the $175 fee required from appellants under Texas

Rule of Appellate Procedure 5. Nor did they file an affidavit of indigence per Texas Rule

of Appellate Procedure 20.1. By letter from this Court dated April 27, 2009, we informed

them that “the filing fee in the amount of $175.00 has not been paid . . . . Failure to pay

the filing fee within ten (10) days from the date of this notice may result in a dismissal.”
TEX . R. APP. P. 42.3(c); see Holt v. F. F. Enterprises, 990 S.W.2d 756 (Tex. App.–Amarillo

1998, pet. ref’d). The deadline lapsed, and the fee was not received.

       Because appellants have failed to pay the requisite filing fee as directed by the

Court, we dismiss their attempt to appeal pursuant to Texas Rule of Appellate Procedure

42.3(c).



                                                Per Curiam




                                            2